[Cite as Wordlow v. Bracy, 2022-Ohio-2925.]



                 IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                               TRUMBULL COUNTY

ERIC WORDLOW,                                    CASE NO. 2022-T-0067

                 Petitioner,
                                                 Original Action for Writ of Habeas Corpus
        - vs -

CHARMAIN BRACY,
WARDEN,

                 Respondent.


                                         PER CURIAM
                                          OPINION

                                    Decided: August 22, 2022
                                   Judgment: Petition dismissed


Eric Wordlow, pro se, PID # A743-919, Trumbull Correctional Institution, 5701 Burnett
Road, P.O. Box 640, Leavittsburg, OH 44430 (Petitioner).

Dave Yost, Ohio Attorney General, and Maura O’Neill Jaite, Assistant Attorney General,
Ohi Attorney General’s Office, Criminal Justice Section, 30 East Broad Street, 23rd
Floor, Columbus, OH 43215 (For Respondent).


PER CURIAM.

        {¶1}     In this action for a writ of habeas corpus, petitioner, Eric Wordlow, seeks his

immediate release from the Trumbull Correctional Institution. The petition is sua sponte

dismissed.

        {¶2}     “If it appears that a person alleged to be restrained of his liberty is in the

custody of an officer under process issued by a court or magistrate, or by virtue of the

judgment or order of a court of record, and that the court or magistrate had jurisdiction to
issue the process, render the judgment, or make the order, the writ of habeas corpus shall

not be allowed.” R.C. 2725.05. “Application for the writ of habeas corpus shall be by

petition, signed and verified * * *, and shall specify: * * * A copy of the commitment or

cause of detention of such person shall be exhibited, if it can be procured without

impairing the efficiency of the remedy; or, if the imprisonment or detention is without legal

authority, such fact must appear.” R.C. 2725.04(D).

       {¶3}   “[T]he attachment of any commitment papers is a mandatory requirement,

and [ ] the failure to satisfy the statute constitutes a fatal defect which must result in the

dismissal of the entire action.” State ex rel. Winnick v. Gansheimer, 11th Dist. Ashtabula

No. 2006-A-0009, 2006-Ohio-3431, ¶ 5, citing Goudlock v. Bobby, 11th Dist. Trumbull

No. 2005-T-0011, 2005-Ohio-3089, ¶ 5, citing Hawkins v. Southern Ohio Corr. Facility,

102 Ohio St.3d 299, 2004-Ohio-2893, 809 N.E.2d 1145, ¶ 4; Al’shahid v. Cook, 144 Ohio

St.3d 15, 2015-Ohio-2079, 40 N.E.3d 1073, ¶ 8 (“Such a failure is fatal to a petition for

habeas corpus.”); Johnson v. Bobby, 103 Ohio St.3d 96, 2004-Ohio-4438, 814 N.E.2d

61, ¶ 6.

              The basis for this interpretation of the statute is that copies of the
              commitment papers are needed in order for the court to obtain a
              complete understanding of the grounds for the requested relief. In
              addition, we have emphasized that when a petitioner’s confinement
              is predicated upon a sentence imposed by a trial court, R.C.
              2725.04(D) mandates that the petition must be accompanied by
              copies of the sentencing judgments.

(Internal citations omitted.) Winnick at ¶ 5.

       {¶4}   “[A] court may dismiss a habeas petition sua sponte if the petition does not

contain a facially valid claim.” Al’shahid at ¶ 7, citing State ex rel. Crigger v. Ohio Adult

Parole Auth., 82 Ohio St.3d 270, 271, 695 N.E.2d 254 (1998); Winnick at ¶ 7, quoting

                                                2

Case No. 2022-T-0067
State ex rel. Peoples v. Warden, 11th Dist. Trumbull No. 2003-T-0087, 2003-Ohio-4106,

¶ 7 (“a court in a habeas corpus proceeding has the authority to engage in a sufficiency

analysis without benefit of a motion to dismiss; i.e., a court can dismiss a habeas corpus

petition sua sponte if its initial review of the petition shows beyond a reasonable doubt

that a viable claim for the writ has not been stated’”).

       {¶5}   Wordlow did not attach copies of any commitment papers or sentencing

entries, in violation of R.C. 2725.04(D), therefore the petition is fatally defective.

Accordingly, it is the sua sponte order of this court that Wordlow’s petition for habeas

corpus is hereby dismissed. See Al’shahid, 2015-Ohio-2079, at ¶ 11 (where the petition

is deficient, the court of appeals is correct to dismiss the case sua sponte); Crigger at 271

(where the petition is facially invalid, the court of appeals may immediately dismiss sua

sponte); Winnick, 2006-Ohio-3431, at ¶ 7 (where failure to comply with R.C. 2625.04(D)

rendered the allegations in the petition legally insufficient).

       {¶6}   Petition dismissed.



THOMAS R. WRIGHT, P.J., MATT LYNCH, J., JOHN J. EKLUND, J., concur.




                                               3

Case No. 2022-T-0067